DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that Eggers does not teach the claimed “cleaning apparatus” but rather teaches a “basic comb”. See Remarks at Page 6. However, it is noted that without more, a comb is capable of being a cleaning structure as such is capable of ridding the hair of particulate during combing. Further, the use of combs to clean hair devices is further known, see for example Hart (US Pat # 1,220,105) and Raffa (US Pat # 6,779,220).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers (US Pat # 823,464) in view of Duyck (BE# 9300743), Watanabe et al. (US Pub # 2012/0124764), Yu (US Pub # 2003/0000900) and Mor (US Pub # 2013/0232708).
In regards to claims 1-2 and 9, Eggers teaches a brush, comprising a head (B);
a handle (B1) attached to said head (see Figure 1); said handle comprising a cavity (Figure 4 at d1) within the handle; a cap (C) covering said cavity (see Figure 1) at an end opposite said head;
a plurality of apertures (see Figure 2 where bristles extend through apertures), positioned at said head (see Figure 2); a plurality of bristle elements positioned in said plurality of apertures comprising a cluster of hair (Figure 2) and a selectively removable cleaning apparatus (Figure 3 at D where such is a comb with teeth that is attached to the cap) comprising a spine with a plurality of teeth, adapted to be housed with said cavity of said handle (see Figure 2).
Eggers does not teach the bristle elements are positioned within a plurality of apertures on a bristle pad located on the head, and a first and second plurality of bristle elements positioned in the apertures on the bristle pad such that the first plurality of bristle elements comprise a hexagonal cross- section, and the second plurality of bristle elements are a cluster of hair; and does not teach the teeth of the cleaning apparatus to have at least three different lengths; and the end having a flat surface sized and adapted to enable the handle of the brush to rest upright on said end while resting on a resting surface and not in use.
However, Duyck teaches a brush, comprising a head (8); a handle (1’) attached to said head; and a bristle pad (6) with a plurality of apertures (see Figure 2 where bristles 4 extend through apertures formed in the pad and are anchored via a base), said bristle pad positioned at said head (see Figure 2); a first plurality of solid bristle elements positioned in said plurality of pad apertures (Figure 2 at 4), and a second plurality of bristle elements positioned in said plurality of pad apertures, each of said second plurality of bristle elements comprising a cluster of hair (Figure 2 at 5). Therefore it would have been 
With regards to the bristles having a hexagonal cross section, Watanabe et al. teaches projections to engage the hair of a user to be hexagonal in cross section (see Figures, 38, 47-48 and Paragraph 0153). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sold bristles of Eggers/Duyck to be the hexagonal cross section at the base, as taught by Watanabe et al. in order to optimally brush the scalp and hair, while removing debris (Watanabe et al. Paragraph 0009).
With regards to the end portion being a flat surface, Yu discloses the desirability for hair brushes to stand upright in part due to the flat surfaces of the ends of the brush handles (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the end portion of Eggers to include the flat end portions of Yu, in order to allow the user to store brushes upright for quick identification (Yu, Paragraph 0010 where such teaches that the flat shape of the end portion of the handle is what facilitates standing).
Lastly, with regards to the length of the teeth, Mor et al. teaches a combing device to have teeth of three different lengths (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of Eggers to have three different lengths, as taught by Mor et al. in order to provide better penetration of the teeth during use.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eggers, in view of Duyck, Watanabe et al. Yu and Mor et al., as applied to claim 1 above, in further view of Oliver et al. (US Pub # 2008/0110471).
Oliver et al. teaches molded bristles to have a soft, rounded (46) tip (Paragraph 0031). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first bristles of Eggers/Watanabe et al. to contain the flexible rounded tips of Oliver et al. in order to allow them to be more comfortable when used by a user (Oliver et al. Paragraph 0031).
Regarding claim 4, Eggers/Duyck teaches said second plurality of bristle elements are positioned between said first plurality of bristle elements and said third plurality of bristle elements on said bristle pad (Figure 1 of Duyck).
In regards to claim 6, Eggers/Duyck teaches the bristle clusters, but does not teach they comprise boar hairs. However, Oliver et al. teaches a comb to include a combination of bristle tufts and non-tufted bristles, where the tufted bristles are boar bristles (Paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristle tufts of Eggers/Duyck to be made of boar bristles, as taught by Oliver et al. as such are commonly used hairs for bristles (Oliver et al. Paragraph 0027).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers, in view of Duyck, Watanabe et al. Yu, Mor et al. and Oliver et al. as applied to claim 4 above, in further view of Chudzik et al. (US Pub # 2009/0188062).
In regards to claim 5, Eggers/Watanable et al. teach the first and third bristles to have different heights; but does not teach the bases to have different diameters such that the diameter of the first bristles are wider than the base of the third bristles. However, Chudzik et al. teaches that diameter of bristles can be varied as a function of user preference or other bristle characteristics (Paragraph 0095). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers, in view of Duyck, Watanabe et al. Yu and Mor et al., as applied to claim 1 above, in further view of Okazaki (US Pat # 4,014,064).
In regards to claim 7, Eggers teaches the bristle tufts, but does not teach they are made of synthetic hairs. However, Okazaki teaches a tufted hairbrush where the tufts are made of synthetic hair (Col 2, Lines 36-37). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tufted bristles of Eggers to be made of synthetic bristles, as taught by Okazaki, in order to provide bristles that are “neither too soft nor too stiff.” (Okazaki, Col 2, Lines 36- 37).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eggers, in view of Duyck, Watanabe et al. Yu and Mor et al., as applied to claim 1 above, in further view of White (US Pub # 2015/0074929).
In regards to claim 10, Eggers teaches the cap to fasten to the handle to secure the attached cleaning apparatus, but does not teach the cap is fastened by a magnet. However, White teaches that a brush cleaning tool is removably secured in a brush via a magnet (Paragraph 0018). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cap of Eggers to be removably secured via a magnet, as taught by White, in order to provide additional security to the fastening.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Duyck, in view of Watanabe et al., Sohler (US Pat # 5,819,758), Yu and Mohr et al.
In regards to claim 11, Duyck teaches a brush, comprising a head (8);
a handle (1’) attached to said head; a bristle pad (6) with a plurality of apertures (see Figure 2 where a cylindrical portion of the bristles 4 extend through apertures formed in the pad and are anchored via a base), said bristle pad positioned at said head (see Figure 2); a first plurality of solid bristle elements positioned in said plurality of pad apertures (Figure 2 at 4), each of the first plurality of bristle elements comprising a cylindrical shaft and an anchor base, adapted to secure each of said first plurality of bristle elements to said brush pad (see Figure 2 where a cylindrical portion of the bristles 4 extend through apertures formed in the pad and are anchored via a base).
Duyck does not teach the solid bristles have a hexagonal cross section; and a distal end of the handle to be a flat surface sized and adapted to enable the handle to rest upright on the flat surface while at rest and does not teach a cleaning apparatus having a spine with a plurality of teeth having at least three different lengths.
However, Watanabe et al. teaches projections to engage the hair of a user to be hexagonal in cross section (see Figures, 38, 47-48 and Paragraph 0153). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Duyck to be the hexagonal cross section at the base, as taught by Watanabe et al. in order to optimally brush the scalp and hair, while removing debris (Watanabe et al. Paragraph 0009).
With regards to the cleaning apparatus, Sohler teaches providing a cleaning comb formed by a spine (21) carrying teeth (27) to be located in a cavity of a handle of a hair brush (see Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brush of Duyck to contain the cleaning apparatus of Sohler in order to provide a means to better care for the hairbrush.
Yu discloses the desirability for hair brushes to stand upright in part due to the flat surfaces of the ends of the brush handles (see Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the end portion of the handle of Duyck to include the flat end portions of Yu, in order to allow the user to store brushes upright for quick identification (Yu, Paragraph 0010 where such teaches that the flat shape of the end portion of the handle is what facilitates standing).
Lastly, with regards to the length of the teeth, Mor et al. teaches that it is known to provide a combing device to have teeth of three different lengths (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of the comb of Duyck/Sohler to have three different lengths, as taught by Mor et al. in order to provide better penetration of the teeth during use.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Duyck, in view of Watanabe et al., Sohler, Yu and Mohr et al., as applied to claim 11 above, in further view of Oliver et al.
In regards to claim 12, Duyck teaches and a second plurality of bristle elements positioned in said plurality of pad apertures, each of said second plurality of bristle elements comprising a cluster of hair (Figure 2 at 5); but does not teach the clusters comprise boar hairs. However, Oliver et al. teaches a comb to include a combination of bristle tufts and non-tufted bristles, where the tufted bristles are boar bristles (Paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristle tufts of Duyck to be made of boar bristles, as taught by Oliver et al. as such are commonly used hairs for bristles (Oliver et al. Paragraph 0027).
Regarding claims 13-14, Duyck/Watanabe et al. teaches the plurality of hexagonal bristles to have a wider base than its tip (see for example Figure 38 of Watanabe et al.); but does not teach they Oliver et al. teaches molded bristles to have a soft, rounded (46) tip (Paragraph 0031). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first bristles of Duyck/Watanabe et al. to contain the flexible rounded tips of Oliver et al. in order to allow them to be more comfortable when used by a user (Oliver et al. Paragraph 0031).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Duyck, in view of Watanabe et al., Sohler, Yu, Mohr et al. and Oliver et al. as applied to claims 4 and 15 above, in further view of Chudzik et al. (US Pub # 2009/0188062).
In regards to claims 5 and 15, Duyck/Watanable et al. teach the first and third bristles to have different heights; but does not teach the bases to have different diameters such that the diameter of the first bristles are wider than the base of the third bristles. However, Chudzik et al. teaches that diameter of bristles can be varied as a function of user preference or other bristle characteristics (Paragraph 0095). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Duyck/Watanabe et al. to have the diameters of the first bristles are wider than that of the third bristles, as Chudzkik et al. teaches the diameter being a matter of optimizing user preference for bristle properties.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duyck, in view of Oliver et al., Watanabe et al., Sohler and Mohr et al.
In regards to claims 16 and 20, Duyck teaches a brush, comprising a head (8);
a handle (1’) attached to said head; a bristle pad (6) with a plurality of apertures (see Figure 2 where a cylindrical portion of the bristles 4 extend through apertures formed in the pad and are anchored via a base), said bristle pad positioned at said head (see Figure 2); a first and third plurality of bristle elements 
Duyck does not teach each of said first plurality of bristle elements comprising a hexagonal cross-section; and the tufts being comprised of boar hairs that are positioned in the plurality of pad apertures; a soft top of the bristles and wherein said first plurality of bristle elements is taller than said third plurality of bristle elements; and a cavity in an interior of the handle, with a cleaning apparatus positioned in said cavity of said handle, said cleaning apparatus having a spine with a plurality of teeth having at least three different lengths.
However, Oliver et al. teaches a comb to include a combination of bristle tufts and non-tufted bristles, where the tufted bristles are anchored within an aperture and are boar bristles (Paragraph 0027). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristle tufts of Duyck to be made of boar bristles, as taught by Oliver et al. as such are commonly used hairs for bristles (Oliver et al. Paragraph 0027). Further, Oliver et al. teaches molded bristles to have a soft, rounded (46) tip (Paragraph 0031). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first/third bristles of Duyck to contain the flexible rounded tips of Oliver et al. in order to allow them to be more comfortable when used by a user (Oliver et al. Paragraph 0031).
With regards to the bristles having a hexagonal cross section, Watanabe et al. teaches projections to engage the hair of a user to be hexagonal in cross section (see Figures, 38, 47-48 and Paragraph 0153) and varied in height (see for example Paragraph 0145) with a rounded, non-softened (thus rigid) tip (see for example Figure 38). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Duyck to be the hexagonal cross section at the base, as taught by Watanabe et al. in order to optimally brush the scalp and hair, while 
With regards to the cleaning apparatus, Sohler teaches providing a cleaning comb formed by a spine (21) carrying teeth (27) to be located in a cavity of a handle of a hair brush (see Figure 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the brush of Duyck to contain the cleaning apparatus of Sohler in order to provide a means to better care for the hairbrush.
Lastly, with regards to the length of the teeth, Mor et al. teaches that it is known to provide a combing device to have teeth of three different lengths (Paragraph 0039). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teeth of the comb of Duyck/Sohler to have three different lengths, as taught by Mor et al. in order to provide better penetration of the teeth during use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/               Examiner, Art Unit 3772        

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772